In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review, Parish of St. Landry, 27th Judicial District court, Div. B, Nos. 94-K-4037-B; to the Court of Appeal, Third Circuit, No. CR98-1487
Granted. The judgment of the court of appeal is reversed and the sentence imposed by the trial court on the defendant is reinstated. The 1994 amendment of La.R.S. 40:967(F)(l)(c), doubling the penalty range for possession of 400 grams or more of cocaine, reflects the legislature’s renewed concern for the seriousness of the offense. Given this clear expression of legislative intent, the factual basis articulated by the trial court adequately supported the sentence imposed at the midpoint of the range provided by the statute as amended.
CALOGERO, C.J., not on panel.
KIMBALL, J., would grant and docket.
JOHNSON, J., dissents from the order.